Case 21-30091   Doc 9   Filed 03/31/21 Entered 03/31/21 10:53:50   Desc Main
                           Document    Page 1 of 8
Case 21-30091   Doc 9   Filed 03/31/21 Entered 03/31/21 10:53:50   Desc Main
                           Document    Page 2 of 8
Case 21-30091   Doc 9   Filed 03/31/21 Entered 03/31/21 10:53:50   Desc Main
                           Document    Page 3 of 8
Case 21-30091   Doc 9   Filed 03/31/21 Entered 03/31/21 10:53:50   Desc Main
                           Document    Page 4 of 8
Case 21-30091   Doc 9   Filed 03/31/21 Entered 03/31/21 10:53:50   Desc Main
                           Document    Page 5 of 8
Case 21-30091   Doc 9   Filed 03/31/21 Entered 03/31/21 10:53:50   Desc Main
                           Document    Page 6 of 8
Case 21-30091   Doc 9   Filed 03/31/21 Entered 03/31/21 10:53:50   Desc Main
                           Document    Page 7 of 8
Case 21-30091   Doc 9   Filed 03/31/21 Entered 03/31/21 10:53:50   Desc Main
                           Document    Page 8 of 8
